Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claim 4 has been canceled and Claims 1-3 and 5-9 are currently pending and being examined.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “corresponding to and engageable with the second mating profile the electric submersible pump” in line 4. However, there appears to be a word missing. Examiner suggests reciting “corresponding to and engageable with the second mating profile of the electric submersible pump”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “body; an electrical wet connect point at the top of the electric submersible pump; and a cable” in line 6. However, there is an antecedent issue with two terms. Examiner suggests reciting “body; an electrical wet connect point at a top of the electric submersible pump system; and a cable”. Appropriate correction is required.
Claim 2 is objected to because of the following abnormalities: Claim 2 recites “motor has a second mating drive shaft, such that first and second mating drive shafts engage and can transmit torque from one drive shaft to the other.” in lines 3 and 4.  However, there is a lack of antecedent basis for “first and second mating drive shafts” and “one drive shaft to the other”.  Examiner suggests reciting “motor has a second mating drive shaft, such that the first mating drive shaft and the second mating drive shaftthe first mating drive shaft to the second mating drive shaft.”. Appropriate correction is required.
Claim 3 is objected to because of the following abnormalities: Claim 3 recites “the electric submersible pump” in line 2.  However, there is a lack of antecedent basis for “the electric submersible pump”.  Examiner suggests reciting “the electric submersible pump system”. Appropriate correction is required.
Claim 6 is objected to because of the following abnormalities: Claim 6 recites “length of downhole cable” in line 5.  However, “length of downhole cable” has already been instantiated in claim 6.  Examiner suggests reciting “the length of downhole cable”. Appropriate correction is required.
Claim 7 is objected to because of the following abnormalities: Claim 7 recites “the method comprising the steps of deploying an electric submersible pump having a first electrical wet connector separately deploying a power cable having a second wet connector which mates with the first electrical wet connector” this is generally unclear and has antecedent issues due to “the step”.  Examiner suggests reciting “the method comprising, and separately deploying a power cable having a second wet connector which mates with the first electrical wet connector”.  Appropriate correction is required.
Claim 8 is objected to because of the following abnormalities: Claim 8 recites “wherein the step of deploying an electric submersible pump comprises the substeps of deploying an electric submersible pump body separately deploying an electric submersible pump motor” this is generally unclear and has antecedent issues due to “the substep”.  Examiner suggests reciting “wherein having a first electrical wet connector comprises: , and separately deploying an electric submersible pump motor”. Appropriate correction is required.
Claim 9 is objected to because of the following abnormalities: Claim 9 recited “centraliser that aligns an upper half of the wet connector, such that the upper half of the wet” in line 3. However, “an upper half of the wet connector” has already been instantiated in line 2.  Examiner suggests reciting “centraliser that aligns the upper half of the wet connector, such that the upper half of the wet”.  Appropriate correction is required. 
Claim 9 is objected to because of the following abnormalities: Claim 9 recites “the electric submersible pump” in lines 4 and 5.  However, there is a lack of antecedent basis for “the electric submersible pump system”.  Examiner suggests reciting “the electric submersible pump system”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 recites: “an upper half of the wet connector which is radially uniform” and “without requiring rotational orientation.”. 
There is no mention of the newly amended limitation in the original Specification. Applicant states in their argument section that para 0023 and figures 5 and 6 disclose the limitations, however the figures show the connectors in profile only and the specification never discloses “radial uniform[ity]” or anything about rotational orientation.  Thus, the limitations include subject matter that was not described in the original Specification.
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
Applicant may obviate this rejection by canceling the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Head (USPAP 2013/0062050) in view of Zehren (USPN 6,398,583).
In reference to independent claim 1, Head teaches an electric submersible pump system (para 0010 discloses that fig 1-3 disclose the system before and after installation) comprising an electric submersible pump body (50, fig 2) having a first mating profile (top of 50, fig 2); an electric submersible pump motor (51, fig 2) having a second mating profile (bottom of 51, fig 2), the first mating profile (top of 50, fig 2) of the electric submersible pump body (50) corresponding to and engageable with the second mating profile (bottom of 51, fig 2) the electric submersible pump motor (fig 2 and 3 show 50 and 51 mating together in the well), the electric submersible pump motor (51) being located above the electric submersible pump body (the motor 51 is above pump body 50, fig 2); however
Head does not teach an electrical wet connect point at the top of the electric submersible pump; and a cable terminating with a wet connector capable of docking to make an electrical connection in a wellbore.
Zehren, a connection method for a submersible electric pump (col 1, lines 12-14), teaches an electrical wet connect point (fig 2 shows the female wet connector 10) at the top of the electric submersible pump (fig 1 discloses the female connector being at the top of pump); and a cable (fig 3 clearly discloses a cable 90 at the top of the male connector 54) terminating with a wet connector (fig 3 shows the male connector 54 that mates with the female connector 10) capable of docking to make an electrical connection in a wellbore (col 4, lines 20-39 discloses the male connector 54 mating with the female connector 10 in the wellbore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wet connection method of Zehren in the submersible pump of Head in order to create a “method for installing a downhole electrical unit, such as an electrically energized submersible pump, and providing electrical connection thereto” and that “does not require coiled tubing, and it substantially reduces the amount of equipment and the number of personnel required.” col 1, lines 23-27.  To be clear only the connection method of Zehren is brought into Head.

In reference to dependent claim 2, Head in view of Zehren teaches an electric submersible pump system according to claim 1, Head further discloses an electric submersible pump system wherein the electric submersible pump body (50, fig 2) has a first mating drive shaft (110, fig 4 and 5), and the electric submersible pump motor (51, fig 2) has a second mating drive shaft (120), such that first and second mating drive shafts engage and can transmit torque from one drive shaft to the other (fig 4 and 5 shows the shafts engaged and disengaged, para 0046 clearly discloses the shafts transmitting torque “the first rotating member and second rotating member can transfer torque when the electric motor module and electric pump module are joined”).
In reference to dependent claim 5, Head in view of Zehren teaches an electric submersible pump system according to claim 1, Head further discloses an electric submersible pump system wherein the cable comprises a plurality of conductors (fig 6 discloses multiple conductors 161 in the umbilical 71), and at least one reinforced longitudinal tensile member (169 around each conductor, fig 6), the at least one reinforced longitudinal tensile member comprising steel strands (each element 169, constructed of steel para 0033, can be interpreted as a strand taken together as the “strands”).
In reference to dependent claim 7, Head in view of Zehren teaches a method for installing electric submersible pump according to claim 1, however Head does not disclose the further limitations of claim 7, Zehren, combined above, further discloses  an electric submersible pump system capable of completing the method comprising the steps of deploying an electric submersible pump (ESP in fig 1) having a first electrical wet connector (10, fig 2) separately deploying a power cable (90, fig 3) having a second wet connector (54, fig 3) which mates with the first electrical wet connector (col 4, lines 20-39 discloses lowering the first electrical wet connector 54 into the well to connect with the second wet connector 10, shown connected in fig 1).
In reference to dependent claim 8, Head in view of Zehren teaches a method according to claim 7, Head further discloses  an electric submersible pump system wherein the step of deploying an electric submersible pump comprises the substeps of deploying an electric submersible pump body (50) separately deploying an electric submersible pump motor (51)(para 0034 discloses “By deploying the pump module [50] and motor module [51] separately, the weight of any one module is minimized.”).
In reference to dependent claim 9, Head in view of Zehren teaches an electric submersible pump system according to claim 1, however Head does not disclose the further limitations of claim 9, Zehren, combined above, further discloses an electric submersible pump system wherein the cable includes an upper half of the wet connector (male connector 54, fig 3) which is radially uniform (fig 3 shows an upper half of the wet connector that is radially uniform, the bottom port of 54), and a centralizer (102, fig 3) that aligns an upper half of the wet connector (see cite below describing aligning), such that the upper half of the wet connector (54) is guided into a bore on the electrical wet connect point at the top of the electric submersible pump (col 4, lines 19-26 disclose “Then the male connector 54 is run into the well on its electric cable 90. As the male connector is lowered into the well, the centralizing rub buttons 102 perform two functions: (1) they assist in insertion of the male connector into the female connector; and (2) they keep the no go flange 108 of the boot on the male connector from rubbing the tubing (or the liner or casing) during installation.”) without requiring rotational orientation (the circumferential contacts 32 in the female connector mate to the circumferential contacts 80 in the male connector, as a result of the circumferential contacts the connection is made without requiring rotational orientation).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Head (USPAP 2013/0062050) in view of Zehren (USPN 6,398,583) further in view of Deaton (USPN 4,798,247).
In reference to dependent claim 3, Head in view of Zehren teaches an electric submersible pump system according to claim 1, however
Head and Zehren are silent to a subsurface safety valve above the electric submersible pump.
Deaton, a similar electric submersible pump, teaches a subsurface safety valve (23, fig 2) above the electric submersible pump (22, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the safety valve of Deaton in the pump of Head in view of Zehren “to close down and terminate production flow from the well” col 1, lines 30-31; Deaton.  By terminating flow when necessary “disastrous effects” may be prevented col 1, lines 13-35; Deaton.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zehren (USPN 6,398,583) in view of Head (USPAP 2013/0062050).
In reference to independent claim 6, Zehren discloses a length of downhole cable (90 at the top of fig 3), comprising: a plurality of conductors (fig 3 clearly shows multiple conductors 88); and at least one reinforced longitudinal tensile member (the braided wire sheath 94), the at least one reinforced longitudinal tensile member comprising steel strands; length of downhole cable (90, fig 3) terminating with a wet connector (54) capable of docking to make an electrical connection in a wellbore (col 4, lines 20-39 discloses the male connector 54 mating with the female connector 10 in the wellbore), however
Zehren does not teach the strands being steel
Head, a similar submersible electric pump, teaches strands made of steel (steel layers 169 around the three conductors can be considered strands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use steel strands encircling the conductors of Head in the submersible electric pump system of Zehren “to provide a second conductive path in the conductor 161, for telemetry or separate power for sensor systems, or a shielding layer to reduce the electrical noise from the power cable. Also, each conductive element could be stranded or further comprised of a plurality of steel conductors each clad with a clad in a copper layer” para 0033; Head.

Response to Arguments
Applicant's arguments filed on 12/02/2021 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746